Citation Nr: 1003071	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  08-05 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for an upper back 
disability.  

3.  Entitlement to an initial compensable disability rating 
for a right knee strain.

4.  Entitlement to an initial compensable disability rating 
for a left knee strain.

5.  Entitlement to an initial compensable disability rating 
for pes planus, with callosities of the bilateral feet.

6.  Entitlement to an initial compensable disability rating 
for status post fracture clavicle and scapula with orthopedic 
repair, left shoulder.

7.  Entitlement to an initial compensable disability rating 
for a scar of the left shoulder.


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to July 
2006.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Winston-Salem Department of Veterans' Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  The medical evidence of record demonstrates that the 
Veteran's right shoulder disability, identified as 
subacromial bursitis, had its onset during active service.

2.  The medical evidence of record is against a finding that 
the Veteran currently has the diagnosed with an upper back 
disability. 

3.  The medical evidence of record demonstrates that the 
Veteran's left and right knee disabilities are productive of 
subjective factors including a lack of endurance, pain, 
swelling, and redness after prolonged running and walking and 
objective factors including crepitus and a full range of 
motion, not additionally limited by pain, fatigue, weakness, 
lack of endurance or incoordination.  There are no findings 
of instability or arthritis in either knee.  

4.  The medical evidence of record demonstrates that the 
Veteran's pes planus, with callosities of the bilateral feet, 
was productive of no more than moderate impairment.  

5.  The medical evidence of record demonstrates that the 
Veteran's status post fracture clavicle and scapula with 
orthopedic repair, left shoulder, was productive of 
subjective pain and weakness and objective symptoms of a full 
range of motion, a residual scar and arthritic change in the 
acromioclavicular joint.  Range of motion was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination.

6.  The medical evidence of record demonstrates that the 
Veteran's scar of the left shoulder is productive of a 15 
centimeter (cm) by 0.2 cm scar with no evidence of 
tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, inflammation, edema, Keloid 
formation, hypopigmentation, or abnormal texture.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a right shoulder disability, identified as subacromial 
bursitis, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).

2.  The criteria for the establishment of service connection 
for an upper back disability have not been met, nor may such 
be presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.307, 3.309 (2009).

3.  The criteria for initial compensable disability ratings 
for right knee strain and left knee strain, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5257, 5260, 5261 (2009).

4.  The criteria for an initial disability rating of 10 
percent for pes planus, with callosities of the bilateral 
feet, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5276(2009).

5.  The criteria for an initial disability rating of 10 
percent for status post fracture clavicle and scapula with 
orthopedic repair, left shoulder, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5201, 5203 (2009).

6.  The criteria for an initial compensable disability rating 
for a scar of the left shoulder, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was 
signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. § 3.159 
(2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claims for 
service connection in the September 2006 rating decision, he 
was provided notice of the VCAA in February 2006.  The VCAA 
letter indicated the types of information and evidence 
necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay 
evidence and both private and VA medical treatment records.  
Thereafter, the Veteran received additional notice in March 
2006, pertaining to the downstream disability rating and 
effective date elements of his claims and was furnished a 
Statement of the Case in November 2007.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and 
Pelegrini, both supra.

It is well to observe that service connection has been 
established for left and right knee strain, pes planus, the 
left shoulder and a scar on the left shoulder and initial 
ratings for these conditions have been assigned.  Thus, the 
Veteran has been awarded the benefit sought, and such claim 
has been substantiated.  See Dingess v. Nicholson, 19 Vet. 
App. at 490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no 
longer required as to these matters, because the purpose for 
which such notice was intended to serve has been fulfilled.  
Id.  Also, it is of controlling significance that, after 
awarding the Veteran service connection for the left and 
right knee strain, pes planus, the left shoulder and a scar 
on the left shoulder and assigning an initial disability 
rating for these condition, he filed a notice of disagreement 
contesting the initial rating determinations.  See 38 C.F.R. 
§ 3.159(b)(3) (2009) (which provides VA has no duty to 
provide section 5103 notice upon receipt of a notice of 
disagreement).  The RO furnished the Veteran a Statement of 
the Case that addressed the initial rating assigned for his 
left and right knee strain, pes planus, the left shoulder and 
a scar on the left shoulder, included notice of the criteria 
for a higher rating for each condition, and provided the 
Veteran with further opportunity to identify and submit 
additional information and/or argument, which the Veteran has 
done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 
5104(a), 7105 (West 2002).  Under these circumstances, VA 
fulfilled its obligation to advise and assist the Veteran 
throughout the remainder of the administrative appeals 
process, and similarly accorded the Veteran a fair 
opportunity to prosecute the appeal.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claim(s) in this 
Board decision.  Rather, remanding this case back to the RO 
for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, private medical records, VA outpatient 
treatment reports, a QTC examination and statements from the 
Veteran.  The Veteran has not indicated that he has any 
further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2009).

Service Connection

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2009).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

A Right Shoulder Disability

The Veteran contends that his current right shoulder 
disability was incurred during his active service.  

Service treatment records reflect that the December 1984 
entrance examination revealed no findings of a back 
disability.  These records reflect that the Veteran sustained 
injuries from a motor vehicle accident in 2001.  A December 
2001 service treatment report noted a fracture of the right 
shoulder, however, the rest of the service treatment reports 
all reflect treatment for a fracture in the left shoulder for 
which the Veteran underwent surgery.  A right shoulder 
fracture or residuals thereof were not again addressed in any 
of the service treatment reports.  In March 2004, the Veteran 
was treated for chronic pain in the right and left shoulders 
and was diagnosed with right shoulder overuse.  

In a February 2006 QTC examination, the right shoulder was 
examined, showing no signs of edema, effusion, weakness, 
tenderness, redness, head, abnormal movement or guarding of 
movement.  A diagnosis was not provided for the right 
shoulder.

Service treatment reports from April and May 2006 reflect 
that the Veteran was treated for joint pain in the right 
shoulder and was diagnosed with subacromial bursitis.  

After a careful review of the record, and resolving all doubt 
in favor of the Veteran, the Board has determined, based upon 
the medical and satisfactory lay evidence set forth above, 
that the Veteran's current right shoulder disability was 
incurred during his active service.  The Board finds that the 
Veteran's reports reflect that he was diagnosed with 
subacromial bursitis in the right shoulder in April and May 
2006, just prior to his discharge from active service and 
after the February 2006 QTC examination.  Moreover, the Board 
notes that this diagnosis was made within the period of the 
Veteran's appeal as he filed his claim just prior to his 
separation from active service in July 2006, approximately 
three and a half years ago.  

The Board observes that lay assertions may serve to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  In this case, the Board finds that the 
Veteran is competent to testify to his continual symptoms of 
right shoulder pain, as they are subject to his lay 
observation.  

Thus, resolving all reasonable doubt in favor of the Veteran, 
service connection for a right shoulder disability is 
warranted.  38 C.F.R. § 3.102 (2009).  See also 38 U.S.C.A. § 
5107(b); Gilbert v. Lewinski, 1 Vet. App. 49, 53-56 (1990).



An Upper Back Disability

The Veteran contends that his current upper back disability 
was incurred during his active service.  The Board notes that 
service connection for scoliosis and degenerative joint 
disease of the lumbar spine has been established.  

With respect to the upper back, service treatment records 
reflect that the December 1984 entrance examination revealed 
no findings of a back disability.  In September 1989, the 
Veteran reported that his back was always sore after 
basketball, which was noted to involve low back pain.  The 
Veteran was again treated for back pain from slipping on ice 
in January 1990 and was diagnosed with low back strain only.  
In October 1993, the Veteran reported he pulled his back 
while playing basketball and was diagnosed with mechanical 
back pain/sprain.  In a November 1995 addendum to the 
December 1984 Report of Medical History, wherein the Veteran 
reported a history of recurrent back pain, the Veteran noted 
a history of recurrent back pain existing since his fall on 
ice in January 1990.  In a May 2000 Report of Medical 
History, the Veteran reported a history of recurrent back 
pain since he slipped on ice in 1991.  Service treatment 
records also reflect that the Veteran sustained injuries from 
a motor vehicle accident in 2001.  X-rays taken in November 
2001 of the cervical spine and thoracic spine reflected no 
gross abnormality or fracture.  No subsequent findings of a 
back disability, including the upper back, were noted during 
the Veteran's active service.  

In a February 2006 QTC examination, the Veteran reported that 
his upper and lower back condition existed since 1989 with 
pain and stiffness occurring in both the upper and lower 
back.  He reported that he was not receiving any treatment 
for this condition.  X-rays of the cervical spine were within 
normal limits.  The examiner found no diagnosis for the 
claimed upper and lower back condition because there was no 
pathology to render a diagnosis.  

VA outpatient treatment reports from November 2006 to June 
2007 are absent of any treatment or diagnoses for an upper 
back disability.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 
1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  

Simply put, in the absence of proof of present disability 
there can be no valid claim.  Therefore, the claim for 
service connection for an upper back disability is denied, as 
the record is absent of any evidence of a current medical 
diagnosis of an upper back disability.

Increased Initial Ratings

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher evaluation; otherwise, the lower evaluation will 
be assigned.  See 38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2009).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found - this practice 
is known as "staged ratings."  See id. at 126.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Analysis

1.  Right Knee Strain and Left Knee Strain

The Veteran's right and left knee strain have each been rated 
as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 
5014 (2009).

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  

The diseases under Diagnostic Codes 5013 through 5024 include 
osteoporosis with joint manifestations (DC5013), osteomalacia 
(DC5014), benign new growths of bones (DC5015), osteitis 
deformans (DC5016), intermittent hydrarthrosis (DC5018),  
bursitis (DC5019), synovitis (DC5020), myositis (DC5021), 
periostitis (DC5022), myositis ossificans (DC5023), and 
tenosynovitis (DC5024).  The diseases under Diagnostic Codes 
5013 through 5024 will be rated on limitation of motion of 
affected parts as degenerative arthritis (except gout, 
Diagnostic Code 5017, which will be rated under Diagnostic 
Code 5002).  Although these disabilities are to be rated as 
degenerative arthritis (Diagnostic Code 5003), Note (2) to 
Diagnostic Code 5003 provides that the 20 percent and 10 
percent ratings based on X-ray findings with no limitation of 
motion of the joint or joints will not be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.  38 C.F.R. § 4.71a.

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When there is limitation of motion of the specific 
joint or joints that is compensable (10 percent or higher) 
under the appropriate diagnostic codes, the compensable 
limitation of motion should be rated under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a. 

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a.  

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 60 degrees 
is rated noncompensably (0 percent) disabling; flexion of the 
leg limited to 45 degrees is rated 10 percent disabling; 
flexion of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  38 C.F.R. § 4.71a.  See 
VAOPGCPREC 09-04 (separate ratings may be granted based on 
limitation of flexion (Diagnostic Code 5260) and limitation 
of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 
degrees is rated noncompensably (0 percent) disabling; 
extension of the leg limited to 10 degrees is rated 10 
percent disabling; extension of the leg limited to 15 degrees 
is rated 20 percent disabling; extension of the leg limited 
to 20 degrees is rated 30 percent disabling; extension of the 
leg limited to 30 degrees is rated 40 percent disabling; and 
extension of the leg limited to 45 degrees is rated 50 
percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 
(separate ratings may be granted based on limitation of 
flexion (Diagnostic Code 5260) and limitation of extension 
(Diagnostic Code 5261) of the same knee joint). 

Separate disability ratings are possible for arthritis with 
limitation of motion under Diagnostic Codes 5003 and 
instability of a knee under Diagnostic Code 5257.  See 
VAOPGCPREC 23-97.  When x-ray findings of arthritis are 
present and a veteran's knee disability is rated under 
Diagnostic Code 5257, the veteran would be entitled to a 
separate compensable rating under Diagnostic Code 5003 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98.

The Veteran contends that his current right and left knee 
strain warrant an initial compensable rating.  

In a February 2006 QTC examination, the Veteran reported that 
his current bilateral knee condition occurred after standing, 
walking and running for prolonged periods of time.  He 
reported that symptoms included swelling on the sides of the 
knees, redness on the sides of the knees and a lack of 
endurance which stops him from running.  Pain reportedly 
occurred three times a week lasting 3 days each time and was 
localized.  The Veteran reported that pain was aching and 
sticking in nature and was a 3, on a scale of one to 10, with 
10 being the worst.  Pain was elicited by physical activity 
and stress and was relieved by rest and medication, Motrin 
800mg.  At the time of pain, the Veteran reportedly could 
function with medication.  He reported that he had a lack of 
endurance, pain, swelling and redness in the knees after 
prolonged running or walking, although this did not cause 
incapacitation.  The Veteran reported he had no prosthetic 
implants, no functional impairment and no lost time from work 
due to this condition.  The examiner also noted that the 
Veteran had a normal gait.

A physical examination revealed that the right and left knee 
showed no evidence of edema, effusion, weakness, tenderness, 
redness, heat, abnormal movement, or guarding of movement.  
Both knees revealed findings of crepitus.  Range of motion of 
the right and left knee reflected flexion to 140 degrees and 
extension to 0 degrees with no additional limitation of joint 
function by pain, fatigue, weakness, lack of endurance or 
incoordination after repetitive use.  The examiner noted that 
without resorting to mere speculation, pain, fatigue, 
weakness, lack of endurance and incoordination did not cause 
additional functional loss after repetitive use or during 
flare ups.  The anterior and posterior cruciate ligaments 
stability test in both knees was less than 5 millimeters 
(mm).  The medial and lateral collateral ligaments stability 
test showed no motion on the right or left knee.  The medial 
and lateral meniscus test showed no snap or click in either 
the right or left knee.  X-rays of the knees were within 
normal limits.  The Veteran was diagnosed with chronic strain 
of the bilateral knees.  The examiner commented that the 
subjective factors in both knees included lack of endurance, 
pain, swelling, and redness after prolonged running and 
walking and the objective factors in both knees included 
crepitus.  

VA outpatient treatment reports from November 2006 to June 
2007 reflect no treatment for a right or left knee 
disability.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the Veteran's 
right knee strain and left knee strain do not warrant an 
initial compensable disability rating under Diagnostic Codes 
5003, 5257, 5260 or 5261 at any time since the effective date 
of service connection on August 1, 2006.  The objective 
findings of record did not reflect any evidence of arthritis, 
limitation of motion or instability in either the right or 
left knee.  In this regard, the Board notes that the Veteran 
displayed a full range of motion with flexion to 140 degrees 
and extension to 0 degrees.  In addition, all the stability 
tests of record were within normal limits with no evidence of 
subluxation (dislocation of the knee).  The Veteran was also 
noted to have a normal gait.  The VA examination reflects 
that the subjective factors in both knees included lack of 
endurance, pain, swelling, and redness after prolonged 
running and walking and the objective factors in both knees 
included crepitus.  As such, the Board finds the Veteran's 
right and left knee strain are productive of subjective lack 
of endurance, pain, swelling, and redness and crepitus which 
are adequately compensated for under noncompensable rating 
assigned.  

Even considering the Veteran's subjective complaints of pain, 
the medical evidence of record did not note any additional 
limitation of motion demonstrated upon repetitive motion that 
would support a compensable disability rating.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2009); see 
also 38 C.F.R. §§ 4.45, 4.59 (2009).  In this regard, the 
Board notes that the VA examiner found that pain, fatigue, 
weakness, lack of endurance and incoordination did not cause 
additional functional loss or limitation of joint function 
after repetitive use or during flare ups.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claims for an initial compensable disability 
rating for right knee strain and left knee strain.

The Board has also considered whether there are other 
appropriate diagnostic codes for application.  However, as 
the Veteran's service-connected disabilities do not reflect 
ankylosis, dislocation or removal of cartilage or an 
impairment of the tibia or fibula, Diagnostic Codes 5256, 
5258, 5259 and 5262 do not apply.  See 38 C.F.R. § 4.71a.  

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an initial compensable disability rating at any 
time since the effective date of service connection for a 
right knee strain and a left knee strain on August 1, 2006.  
See Fenderson, 12 Vet. App. at 125-26.  That is to say, the 
Veteran's right knee strain and left knee strain have been no 
more than noncompensable since the effective date of his 
award, so his rating cannot be "staged" because this 
represents his greatest level of functional impairment 
attributable to these conditions.

In summary, for the reasons and bases expressed above, the 
Board concludes that an initial compensable disability rating 
for a right knee strain and left knee strain is not warranted 
at any time since the effective date of service connection on 
August 1, 2006.  Since the preponderance of the evidence is 
against these claims, the benefit of the doubt rule does not 
apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  The benefits sought on appeal are accordingly 
denied.

2.  Pes Planus with Callosities of the Bilateral Feet

The Veteran's bilateral pes planus with callosities of the 
bilateral feet is currently rated under Diagnostic Code 5276 
which provides ratings for acquired flatfoot.  See 38 C.F.R. 
§ 4.71a (2009).

Mild flatfoot with symptoms relieved by built-up shoe or arch 
support is rated as noncompensably (zero percent) disabling.  
Moderate flatfoot with weight-bearing line over or medial to 
the great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral, is 
rated 10 percent disabling.  Severe flatfoot, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities, is rated 20 
percent disabling for unilateral disability, and is rated 30 
percent disabling for bilateral disability.  Pronounced 
flatfoot, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement, and 
severe spasm of the tendo achillis on manipulation, that is 
not improved by orthopedic shoes or appliances, is rated 30 
percent disabling for unilateral disability, and is rated 50 
percent disabling for bilateral disability.  38 C.F.R. § 
4.71a.  

The Veteran contends that his current bilateral pes planus 
warrants an initial compensable disability rating.  

In February 2006 QTC examination the Veteran reported that 
his current symptoms of the bilateral foot condition included 
pain, localized in the bottom on the feet, occurring three 
times per week and lasting for three days.  He reported 
having soreness in the bottom of the feet after running, 
walking or standing and he had fatigue with walking and 
standing.  The Veteran characterized the pain as aching in 
nature and was a 2, on a scale of one to 10, with 10 being 
the worst.  The pain could be elicited by activity and stress 
and was relieved by rest.  The Veteran reported that at the 
time of pain he could function without medication.  At rest, 
the Veteran had no pain, weakness, stiffness, swelling or 
fatigue.  No functional impairment or lost time of work was 
reported due to this condition.  The examiner noted that the 
Veteran's gait was within normal limits.  

A physical examination revealed no tenderness, weakness, 
edema, atrophy or disturbed circulation.  Pes planus was not 
found to be present.  The examiner found the Veteran had no 
limitation with standing or walking and did not require any 
type of support in his shoes.  A gross examination of all 
other joints and muscles was within normal limits.  X-rays 
revealed a normal right foot and a normal left foot.  The 
examiner also noted that the examination of the feet revealed 
signs of abnormal weight bearing, including tender 
callosities located in the metatarsal joints of the bilateral 
feet.  The Veteran was diagnosed with pes planus and 
metatarsal callosities in the bilateral feet.  The examiner 
noted that the subjective factors included pain and fatigue 
and objective factors included normal x-ray findings, tender 
callosities of the metatarsal joints of the bilateral feet.  
The examiner found that the range of motion was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination following repetitive use.  

VA outpatient treatment reports from November 2006 to June 
2007 reflect that the Veteran was treated for complaints of 
foot pain and was diagnosed with foot pain and flat feet.  

A review of the record reflects that there is a question as 
to whether the Veteran's pes planus with callosities of the 
bilateral feet more nearly approximates the criteria for a 
noncompensable or 10 percent disability rating under 
Diagnostic Code 5276.  For the reasons discussed below, the 
Board finds that the Veteran's current pes planus with 
callosities of the bilateral feet more nearly approximates 
the criteria for a 10 percent disability rating.  In this 
regard, the Board notes that the February 2006 QTC 
examination revealed signs of abnormal weight bearing, 
including tender callosities located in the metatarsal joints 
of the bilateral feet with subjective factors including pain 
and fatigue.  The Veteran also reported symptoms of pain and 
soreness in the bottom of the feet after running, walking or 
standing and he had fatigue with walking and standing.

The Board notes that painful motion with the joint or 
periarticular pathology, which produces disability, warrants 
the minimum compensation.  38 C.F.R. § 4.59.  The pertinent 
regulations do not require that all cases show all findings 
specified in the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Where there is a question that arises as 
to which evaluation to apply, the higher evaluation is for 
application if the disability more closely approximates the 
criteria for that rating; otherwise, the lower rating is for 
assignment.  38 C.F.R. § 4.7.  

Therefore, in considering these regulations and applying 38 
C.F.R. § 4.59 by analogy, the Board finds that, on balance 
and resolving all doubt in favor of the Veteran, his pes 
planus with callosities in the bilateral feet more nearly 
approximates a 10 percent disability rating under Diagnostic 
Code 5276 as the medical evidence of record demonstrates pes 
planus is productive of moderate flatfoot with symptoms 
including signs of abnormal weight bearing, including tender 
callosities located in the metatarsal joints of the bilateral 
feet, pain and soreness on manipulation and use of the feet 
and fatigue.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

The Board also finds that the evidence is not clinically 
characteristic of severe impairment due to objective evidence 
of marked deformity or swelling that is required for the 
assignment of a 30 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  

Resolving all doubt in the Veteran's favor, the Board finds 
that, as the medical evidence of record supports the 
Veteran's claim for an initial compensable disability rating 
for pes planus with callosities of the bilateral feet, an 
initial 10 percent disability rating, but no higher, is 
warranted under Diagnostic Code 5276.

3.  Status Post Fracture Clavicle and Scapula with Orthopedic 
Repair, Left Shoulder

The Veteran's current status post fracture clavicle and 
scapula with orthopedic repair of the left shoulder has been 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5203, which 
provides for impairment of the clavicle or scapula.

Diagnostic Code 5010 provides that arthritis due to trauma 
that is substantiated by X-ray findings is to be rated as 
degenerative arthritis.  Diagnostic Code 5003 provides that 
degenerative arthritis that is established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 percent and 10 percent ratings based 
on X-ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a. 

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 
90 degrees, and internal rotation from 0 degrees to 90 
degrees.  38 C.F.R. § 4.71, Plate I. 

Diagnostic Code 5201 provides that limitation of motion of 
the arm at the shoulder level is rated 20 percent for the 
major shoulder and 20 percent for the minor shoulder; 
limitation of motion of the arm midway between the side and 
shoulder level is rated as 30 percent for the major shoulder 
and 20 percent for the minor shoulder; limitation of motion 
of the arm to 25 degrees from the side is rated as 40 percent 
for the major shoulder and 30 percent for the minor shoulder.  
38 C.F.R. § 4.71a.

Diagnostic Code 5202 provides ratings for other impairment of 
the humerus.  Malunion of the humerus with moderate deformity 
is rated as 20 percent for the major shoulder and 20 percent 
for the minor shoulder; malunion of the humerus with marked 
deformity is rated as 30 percent for the major shoulder and 
20 percent for the minor shoulder.  Recurrent dislocations of 
the humerus at the scapulohumeral joint, with infrequent 
episodes, and guarding of movement only at the shoulder 
level, are rated as 20 percent for the major shoulder and 20 
percent for the minor shoulder; recurrent dislocations of the 
humerus at the scapulohumeral joint, with frequent episodes 
and guarding of all arm movements, are rated as 30 percent 
for the major shoulder and 20 percent for the minor shoulder.  
Fibrous union of the humerus is rated as 50 percent for the 
major shoulder and 40 percent for the minor shoulder.  
Nonunion of humerus (false flail joint) is rated as 60 
percent for the major shoulder and 50 percent for the minor 
shoulder.  Loss of head of the humerus (flail shoulder) is 
rated as 80 percent for the major shoulder and 70 percent for 
the minor shoulder.  38 C.F.R. § 4.71a. 

Diagnostic Code 5203 provides ratings for other impairment of 
the clavicle or scapula.  Malunion of the clavicle or scapula 
is rated as 10 percent for the major shoulder and 10 percent 
for the minor shoulder.  Nonunion of the clavicle or scapula 
without loose movement is rated as 10 percent for the major 
shoulder and 10 percent for the minor shoulder; nonunion of 
the clavicle or scapula with loose movement is rated as 20 
percent for the major shoulder and 20 percent for the minor 
shoulder.  Dislocation of the clavicle or scapula with loose 
movement is rated as 20 percent for the major shoulder and 20 
percent for the minor shoulder.  Diagnostic Code 5203 
provides an alternative rating based on impairment of 
function of the contiguous joint.  38 C.F.R. § 4.71a. 

The Veteran contends that his current left shoulder 
disability warrants an initial compensable disability rating.  

In a February 2006 QTC examination, the Veteran reported 
having a left shoulder fracture since 2001 when he was 
involved in a car wreck.  The Veteran reported left shoulder 
symptoms including weakness when lifting or carrying and 
pain.  He reported that pain occurred constantly, travelled 
to the left arm and was aching and cramping in nature.  Pain 
was reported as 4 out of 10 on a scale from one to 10 with 10 
being the worst.  The Veteran reported that pain could be 
elicited by physical activity, could come by itself and was 
alleviated by rest.  He reportedly could function at the time 
of pain without medication.  The Veteran also reported that 
this condition did not cause incapacitation and he was not 
receiving treatment for this condition.  He reported having a 
prosthetic implant of the left shoulder since 2001 and had 
painful motion and weakness in the implanted joint.  
Functional impairments included difficulty lifting and 
carrying due to pain and weakness.  The Veteran reported 
losing 8 weeks from work after surgery on the shoulder (in 
2001).  The Veteran is right hand dominant.  X-rays of the 
left shoulder demonstrated old healed fractures of the distal 
left clavicle and the neck of the glenoid process of the left 
scapula, orthopedic repair at the site of old scapular 
fracture and well preserved joint spaces with the exception 
of arthritic change at the left acromioclavicular joint.

A physical examination of the left shoulder reflected a full 
range of motion with flexion to 180 degrees, abduction to 180 
degrees and both external rotation and internal rotation to 
90 degrees.  The joint function was not additionally limited 
by pain fatigue, weakness, lack of endurance or 
incoordination after repetitive use.  The examiner noted that 
without resorting to mere speculation, pain, fatigue, 
weakness, lack of endurance and incoordination did not cause 
additional functional loss after repetitive use or during 
flare-ups.  The Veteran was diagnosed with status post 
fracture of the left clavicle, status post fracture of the 
left scapula with orthopedic repair.  The examiner noted that 
subjective factors included a history of fracture with 
surgical repair of the left shoulder with residual scar, pain 
and weakness and the objective factors included x-ray 
findings and a scar on the left shoulder.   

VA outpatient treatment reports from November 2006 to June 
2007 reflect that in December 2006, the Veteran reported a 
history of left shoulder pain and surgery to the left 
shoulder in 2001 secondary to a motor vehicle accident.  At 
this time, a physical examination found no significant joint 
deformities.  

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the status post fracture clavicle and 
scapula with orthopedic repair of the left shoulder warrants 
a disability rating of 10 percent under Diagnostic Code 5010 
for traumatic arthritis.  In this regard, the Board finds 
that the medical evidence of record demonstrates x-ray 
findings of arthritic change at the left acromioclavicular 
joint and there is no evidence of limitation of motion of the 
specific joint or joints that involve degenerative arthritis.  
Therefore, Diagnostic Code 5010 is applicable to this case as 
there is no evidence of limitation of motion, however, the x-
ray evidence demonstrates that there is arthritic change in 
the acromioclavicular joint.  Therefore a 10 percent 
disability rating, but no higher, is warranted.  

The Board notes that the objective findings of record did not 
reflect any limitation of motion of the arm, such that would 
warrant a higher disability rating in excess of 10 degrees 
under to Diagnostic Code 5201.  38 C.F.R. § 4.71a.  In this 
regard, the Board acknowledges that the range of motion for 
the left shoulder reflected forward flexion to 180 degrees, 
abduction to 180 degrees and internal and external rotation 
to 90 degrees, thereby constituting a full range of motion.  
Even considering the Veteran's subjective complaints of pain 
and weakness, the medical evidence of record did not note any 
additional limitation of motion demonstrated upon repetitive 
motion that would support an evaluation in excess of the 10 
percent rating assigned by the Board.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2009); see also 38 
C.F.R. §§ 4.45, 4.59 (2009).  

Moreover, the Board notes that while the Veteran was 
previously assigned a disability rating under Diagnostic Code 
5203, for impairment of the clavicle or scapula, the medical 
evidence of record does not demonstrate any findings of a 
malunion, non union or dislocation of the clavicle or scapula 
so as to warrant a higher rating under these diagnostic 
criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2009).  

The Board has also considered whether there are other 
appropriate diagnostic codes for application.  However, as 
the Veteran's service-connected left shoulder does not 
reflect loss of the head of the humerus, nonunion or fibrous 
union of the humerus, recurrent dislocation of the shoulder, 
malunion of the humerus or ankylosis of the scapulohumeral 
articulation, Diagnostic Codes 5200 and 5202 do not apply.  

Finally, the Board notes that while the Veteran reported 
having a prosthetic implant in the left shoulder since 2001, 
the medical evidence of record indicates that in 2001 the 
Veteran underwent an open reduction internal fixation, 
wherein a pin was placed in the Veteran's shoulder.  The x-
rays taken in February 2006 also reflect the placement of a 
pin in the Veteran's left shoulder with no findings of a 
prosthetic implant.  Therefore, as a complete replacement of 
the left shoulder with a prosthetic implant has not been 
performed, Diagnostic Code 5051 is also inapplicable.  
38 C.F.R. § 4.71a.  

The Board finds that as the preponderance of the evidence 
supports the Veteran's claim for an initial compensable 
disability rating for status post fracture clavicle and 
scapula with orthopedic repair of the left shoulder, a 10 
percent disability rating, but no higher, is warranted under 
Diagnostic Code 5010 for traumatic arthritis.

4.  Scar of the Left Shoulder

The Veteran's scar of the left shoulder is currently assigned 
a noncompensable disability rating under the provisions of 
Diagnostic Code 7805 which provides ratings for other scars 
to be rated based upon limitation of function of the affected 
part.  38 C.F.R. § 4.118 (2009).  

The Board observes that, while the Veteran's claim was 
pending, new rating criteria for evaluating skin disabilities 
became effective on October 23, 2008, however, these 
regulations apply only to claims filed on or after October 
23, 2008.  See 73 Fed. Reg. 54712 (September 23, 2008).

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling.  Scars in an area or areas 
exceeding 12 square inches (77 sq. cm.) are rated 20 percent 
disabling.  Scars in an area or areas exceeding 72 square 
inches (465 sq. cm.) are rated 30 percent disabling.  Scars 
in an area or areas exceeding 144 square inches (929 sq.cm.) 
are rated 40 percent disabling.  Note (1) to Diagnostic Code 
7802 provides that scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) provides that 
a deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.  

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  Note 
(2) provides that a 10-percent rating will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable rating.  38 C.F.R. § 
4.118.  Diagnostic Code 7804 also directs the rater to see 38 
C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118. 
 
Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118.  

The Veteran contends that his current left shoulder 
disability warrants an initial compensable disability rating.  

In a February 2006 QTC examination, the Veteran complained of 
having a scar on the left anterior shoulder since 2001 which 
was caused by surgery to repair the shoulder fracture.  The 
current symptoms included the scar itself.  No functional 
impairment or lost time from work resulted from the scar.  
The scar measured 15 cm by 0.2 cm (3 square cm).  No 
tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, inflammation, edema, Keloid 
formation, hypopigmentation, hyperpigmentation or abnormal 
texture was found.  No burn scars were present and no scars 
on the face were noted.  The Veteran was diagnosed with a 
scar of the left anterior shoulder with both subjective and 
objective factors noted as a scar of the left anterior 
shoulder.  

VA outpatient treatment reports from November 2006 to June 
2007 reflect no findings or treatment for a scar on the left 
shoulder.  

After a careful review of the record, the Board finds that 
the Veteran's scar of the left shoulder does not warrant an 
initial compensable disability rating at any time since the 
effective date of service connection on August 1, 2006 under 
Diagnostic Codes 7801, 7802, 7803, 7804 and 7805.  In this 
regard, the Board notes that the objective and probative 
medical evidence of record demonstrates that the Veteran's 
scar of the left shoulder is absent of any symptoms including 
a scar that is deep or that caused limited motion in an area 
or areas exceeding 6 square inches (39 sq. cm.), a 
superficial scar that does not cause limited motion in an 
area or areas of 144 square inches (929 sq. cm.) or greater, 
a superficial unstable scar, a superficial scar that is 
painful on examination or a scar causing any limitation of 
function of the affected part.  In this regard, the Board 
notes that the February 2006 examination found that the 
Veteran's scar of the left shoulder was productive of a scar 
measuring 15 cm by 0.2 cm (3 square cm) with no findings of 
tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, inflammation, edema, Keloid 
formation, hypopigmentation, hyperpigmentation or abnormal 
texture.  

Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for an initial 
compensable disability rating for a scar of the left 
shoulder.  

The Board has also considered other applicable diagnostic 
criteria, however as the Veteran's scar of the left shoulder 
is not characterized by disfigurement of the head, face or 
neck, dermatitis or eczema, Diagnostic Codes 7800 an 7806 are 
inapplicable.  38 C.F.R. § 4.118.  

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an initial compensable disability rating at any 
time since the effective date of service connection for the a 
scar of the left shoulder on August 1, 2006.  See Fenderson, 
12 Vet. App. at 125-26.  That is to say, the Veteran's scar 
of the left shoulder has been no more than noncompensable 
since the effective date of his award, so his rating cannot 
be "staged" because this represents his greatest level of 
functional impairment attributable to this condition.

In summary, for the reasons and bases expressed above, the 
Board concludes that an initial compensable disability rating 
for a scar of the left shoulder is not warranted at any time 
since the effective date of service connection on August 1, 
2006.  Since the preponderance of the evidence is against 
this claim, the benefit of the doubt rule does not apply.  38 
C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
The benefit sought on appeal is accordingly denied.

Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the Veteran's above discussed service-connected 
disabilities presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
regard, the Board notes that there is no evidence in the 
claims file of frequent periods of hospitalization or marked 
interference with employment due solely to the Veteran's 
service-connected disabilities.  The Veteran reported during 
the February 2006 VA examinations that the service-connected 
disabilities on appeal did not result in any functional 
impairment or lost time from work.  As a result, the Board 
finds that the criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a right shoulder disability, 
identified as subacromial bursitis, is granted.

Service connection for an upper back disability is denied.  

An initial compensable disability rating for a right knee 
strain is denied.

An initial compensable disability rating for a left knee 
strain is denied.

An initial disability rating of 10 percent for pes planus 
with callosities of the bilateral feet is granted, subject to 
the provisions governing the award of monetary benefits.

An initial disability rating of 10 percent for status post 
fracture clavicle and scapula with orthopedic repair, left 
shoulder is granted, subject to the provisions governing the 
award of monetary benefits.

An initial compensable disability rating for a scar of the 
left shoulder is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


